Citation Nr: 0512166	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  00-21 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot/ankle 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel 



INTRODUCTION

The appellant is a veteran who served on active duty from 
February to August 1999.  These matters are before the Board 
of Veterans' Appeals (Board) from February 2000 (left 
foot/ankle and hypertension) and August 2000 (bilateral pes 
planus) rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 
2002 the Board undertook development of the claims under 
authority then in effect, and in July 2003 the case was 
remanded to afford the RO the initial opportunity to review 
the record.  In July 2004 the case was remanded by the 
undersigned for additional development.  


FINDINGS OF FACT

1.  It is not shown that the veteran currently has a left 
ankle or foot disorder (other than pes planus).  

2.  Prior to entry on active duty the veteran had elevated 
blood pressure readings; an isolated slightly elevated blood 
pressure reading was recorded while he was on active duty; 
mild early essential hypertension was first diagnosed in 
August 2001 (approximately two years after service 
discharge).  

3.  The veteran's bilateral pes planus was noted on pre-
enlistment examination and is not shown to have increased in 
severity during service.  


CONCLUSIONS OF LAW

1.  Service connection for a left foot/ankle disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).

2.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).
3.  Service connection for bilateral pes planus is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent mandates of the VCAA and implementing regulations 
are met.  

Well-groundedness is no longer an issue; the matter of 
service connection for hypertension (denied as not well 
grounded in February 2000) has now been addressed on the 
merits.  See February 2004 supplemental statement of the case 
(SSOC).  The veteran was notified why service connection was 
denied for the claimed disorders in the February (left 
foot/ankle and hypertension) and August (bilateral pes 
planus) 2000 rating decisions and in August 2000 (left 
foot/ankle and hypertension) and November 2000 (bilateral pes 
planus) SSOCs.  The RO initially provided the veteran notice 
of the VCAA concerning his pes planus claim (including of 
what type of evidence was needed to establish service 
connection, and of his and VA's respective responsibilities 
in claims development) in March 2001 (after the rating 
appealed; the VCAA was enacted after the August 2000 rating 
decision).  Subsequent letters of November 2003 and July 2004 
from the Appeals Management Center in Washington, D.C., while 
not specifically mentioning "VCAA,", included notice of 
what type of evidence was needed to establish service 
connection, and of the veteran's and VA's respective 
responsibilities in claims development).  An April 2002 SSOC 
also outlined pertinent VCAA provisions.  While the March 
2001 letter advised the veteran that he should submit 
additional evidence in support of his claim within 60 days, 
it also advised him that evidence received within a year 
would be considered.  Everything submitted by the veteran to 
date has been accepted for the record, and considered.  Any 
notice timing defect has been "cured" by the fact that 
after he was given essentially complete notice the veteran 
has had ample opportunity to respond/supplement the record.  
Consequently, the veteran is not prejudiced by any notice 
timing deficiency.

As to notice content, the March 2001, November 2003, and July 
2004 letters advised the veteran what type of evidence (to 
include medical records showing current disability and nexus) 
was necessary to establish entitlement to the benefits sought 
(and by inference what the veteran should submit).  The April 
2002 SSOC, at page three, advised the veteran to "provide 
any evidence in [his] possession that pertains" to his 
claims.  He has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's available service medical records and postservice 
VA treatment records.  He has been afforded VA examinations.  
The 2004 remand requested specific medical records (records 
considered in conjunction with Medical Board proceedings).  
The RO sought to obtain such records, but was advised by a 
September 2004 email communication that they could not be 
located.  VA's duties to assist, including those mandated by 
the VCAA, are met.

Factual Background

The veteran's available service medical records show that on 
May 1998 pre-enlistment examination, mild pes planus, 
described as mild and asymptomatic, was diagnosed.  Blood 
pressure readings of 140/97, 134/95, 136/94, 130/92, 128/84, 
135/88, and 110/70 were noted.  A July 1998 letter from The 
University of Texas at Arlington cites the following three 
blood pressure readings taken in July 1998 over the course of 
three days:  122/84, 126/84, and 122/76.  The veteran entered 
on active duty in February 1999; he was not examined at that 
time.  A May 1999 health record shows a blood pressure 
reading of 134/87.  Another May 1999 health record, dated 
later in the month, shows a blood pressure reading of 129/94.  
A June 1999 Entrance Physical Standards Board Proceedings 
report notes that the veteran had injured his left foot 3 
years earlier (pre-service); examination also revealed 
flexible pes planus.  A June 1999 health record shows left 
ankle instability was diagnosed, and that this disorder pre-
existed his period of service.  A blood pressure reading of 
131/77 was reported.  

Postservice VA medical records include an August 1999 Medical 
Certificate showing a blood pressure reading of 140/85.  A 
September 1999 outpatient record notes a blood pressure 
reading of 155/76.  A November 2000 outpatient record show a 
diagnosis of pes planus; a blood pressure reading of 160/94 
was also noted.  A blood pressure reading of 170/98 was noted 
in a March 2001 progress note.  A March 2001 podiatry consult 
report includes a diagnosis of pes planus with associated 
subtaler joint pain.  

On August 2001 VA orthopedic examination the veteran reported 
injuring his left ankle before he entered the military.  He 
added that pes planus was diagnosed in the course of his 
service enlistment examination, and that his feet began to 
bother him during service.  Examination of the feet showed 
mild flattening of the arch.  The examining physician opined 
that the veteran had a structural variation in his foot shape 
but that the condition was not disabling.  He added that he 
did not know what caused the veteran's complaints of pain.  
X-rays of the left ankle were interpreted as normal; while a 
healed fracture in the area of the left base of the 5th 
metatarsal was noted, nothing acute was observed.  

On August 2001 VA hypertension examination the veteran 
reported he had at least one elevated blood pressure reading 
in service.  The examiner indicated that he was unable to 
find this elevated reading on review of the service medical 
records.  (As noted above, a 129/94 blood pressure reading 
was recorded in May 1999.)  The veteran added that his blood 
pressure increased when he experiences tension and stress.  
Blood pressure testing showed readings of 134/90, 130/90, and 
128/90.  Mild early essential hypertension, not causing any 
cardiovascular problems, was diagnosed.  

An October 2001 VA preventative health screening note, lists 
a diagnosis of hypertension.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran who served during a period of war after December 
31, 1946, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
his entrance examination.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331 (1993); Akins v. Derwinski, 1 Vet. App. 228 
(1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292 (1991); Jensen v. Brown, 4 Vet. App. 304 (1993).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently -- is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a chronic disease (to include 
hypertension) becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
it shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113,1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


Analysis

Left Foot/Ankle Disorder

A threshold matter in any claim seeking service connection 
for a disability is whether there is competent ( medical) 
evidence that the veteran currently has the claimed 
disability.  Here, while a service health record in June 1999 
noted left ankle instability, there is no evidence that the 
veteran currently has disability of the left ankle or the 
left foot (other than pes planus which is separately 
addressed).  See August 2001 VA orthopedic examination 
report.  Because he is a layperson, the veteran's statements 
alleging that he has a left ankle disability related to 
service are not competent evidence.  See Espiritu, supra.  In 
the absence of proof of a present disability, there cannot be 
a valid claim [of service connection].  Hickson, supra.  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against this claim, and 
it must be denied.

Hypertension

Before, during, and after service the veteran had isolated 
elevated blood pressure readings apparently related to 
stress.  Essential hypertension was first diagnosed on August 
2001 VA examination.  There is no competent evidence (medical 
opinion) to the effect that the single slightly elevated 
(124/94) blood pressure reading in service reflects the onset 
(or aggravation) of hypertension during service.  Notably, 
there were preservice readings elevated to a greater degree.  
Consequently, service connection for hypertension on the 
basis that it became manifest in service and persisted is not 
warranted.  

As the record does not show that hypertension was manifested 
to a compensable degree in the first postservice year (it was 
not diagnosed until August 2001), service connection for such 
disease on a presumptive basis (as a chronic disease) is also 
not warranted.  

The veteran's statements and contentions regarding a 
relationship between his hypertension and service cannot 
establish that the disease was incurred or aggravated in 
service.  As a layperson, he is not competent to establish 
medical etiology by his own unsupported opinion.  See 
Espiritu, supra.  The preponderance of the evidence is 
against this claim; and it also must be denied.

Bilateral Pes Planus

As pes planus was noted on a preinduction examination, the 
veteran is not entitled to a presumption of soundness on 
entry in service insofar as pes planus is concerned (and it 
is not argued that the disability did not pre-exist service).  
See 38 U.S.C.A. §§ 1111, 1137.  Thus, the question becomes 
whether the pre-existing pes planus disorder was aggravated 
in service.  Service medical records show a single notation 
of "flexible" pes planus in June 1999; pes planus is not 
otherwise mentioned.  No increase in severity of the pre-
existing pes planus during service is shown.  Postservice 
medical records likewise do not include any competent 
evidence reflecting that pes planus increased in severity 
during (or as a result of) service.  Thus the presumption of 
aggravation during service is also rebutted.  The 
preponderance of the evidence is against the claim.  Hence, 
it must be denied.


ORDER

Service connection for a left foot/ankle disorder is denied.

Service connection for hypertension is denied.

Service connection for bilateral pes planus is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


